Citation Nr: 0813011	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-05 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right rotator cuff syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder impingement.

3.  Entitlement to an initial compensable rating for left 
knee surgical scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from December 1987 to 
September 2003 and over 4 years and 4 months of prior active 
military service of unverified dates.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that in pertinent part granted service connection 
for right shoulder disability, left shoulder disability, and 
for left knee disability.  The veteran appealed for higher 
initial ratings for these disabilities.  In a February 2007 
decision, the Board denied a higher initial rating for the 
left knee, except for service-connected scars.  The Board 
then remanded the issues of higher initial ratings for both 
shoulders and for left knee scars for development.   


FINDINGS OF FACT

1.  The right shoulder disability has been manifested 
throughout the appeal period by limitation of motion, painful 
movement, and weakness that more nearly approximates 
limitation of motion of the arm to no higher than shoulder 
level.  

2.  Superficial right shoulder surgery scars are well healed, 
measure no greater than 4.0 square centimeters in total area, 
do not limit motion, and are not unstable or painful.

3.  The left shoulder disability has been manifested 
throughout the appeal period by limitation of motion, painful 
movement, and weakness that more nearly approximates 
limitation of motion of the arm to no higher than shoulder 
level.  

4.  A superficial left shoulder surgery scar is well healed, 
measures no greater than 0.8-sq cm in total area, does not 
limit motion, and is not unstable or painful.

5.  Superficial left knee surgical scars are well healed, 
measure no greater than 9.3 square centimeters in total area, 
do not limit motion, and are not unstable or painful.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent schedular rating 
for the right shoulder are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.102, 
3,159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, 
§ 4.71a, Diagnostic Codes 5003, 5019, 5024, 5201 (2007).

2.  The criteria for an initial 20 percent schedular rating 
for the left shoulder are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, 
§ 4.71a, Diagnostic Codes 5003, 5010, 5024, 5201 (2007).

3.  The criteria for a compensable initial rating for left 
knee surgical scars are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and any 
medical or lay evidence that is necessary to substantiate the 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  This notice must be provided prior to an 
initial unfavorable decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that upon 
receipt of an application for service-connection 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and evidence presented and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The veteran challenges the initial evaluations following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided to the 
veteran in November 2003, before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

VA's duty to notify was further satisfied by way of a letter 
sent to the claimant in April 2007 that fully addressed all 
notice requirements.  The letter informed the claimant of 
what evidence was required to substantiate the claims and of 
the claimant's and VA's duties to obtain evidence.  The 
claimant was also asked to submit evidence and/or information 
in his possession.  Although the notice letter was not sent 
before the initial decision, this error was not prejudicial 
to the claimant because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the claimant had meaningful 
opportunity to participate effectively in the processing of 
her or his claim, but VA also readjudicated the claims in a 
supplemental statement of the case issued in December 2007.  
For these reasons, Board adjudication is not unfairly 
prejudicial, as the timing error will not affect the 
essential fairness of the adjudication.

VA also has a duty to assist a claimant in the development of 
the claims.  This duty includes procuring service medical 
records and pertinent treatment records and providing an 
examination, if and when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  All pertinent records have been obtained 
and the claimant has been offered the necessary examinations.  
Significantly, neither the claimant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims.  Hence, no further notice or 
assistance is necessary.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA must apply 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  The Court has instructed that in 
applying these regulations, VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination, including during flare-ups.  Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from that 
of a claim arising from disagreement with the initial rating 
assigned after service connection was established.  More 
recently, the Court held that where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Right Shoulder

Right shoulder rotator cuff syndrome with bursitis, open 
acromioplasty, and open repair of rotator cuff has been rated 
10 percent disabling effective from October 1, 2003 (first 
day of month following separation from service), under 
Diagnostic Code 5024-5019.  Diagnostic Code 5024 is the code 
under which tenosynovitis is rated and Diagnostic Code 5019 
is the code under which bursitis is rated.  Tenosynovitis and 
bursitis are rated based on limitation of motion of the 
affected joint as degenerative arthritis under Diagnostic 
Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis warrants a 
10 percent rating where X-rays confirm the arthritis and 
there is painful motion that otherwise would be 
noncompensable.  For ratings greater than 10 percent for the 
shoulder, Diagnostic Code 5201 provides ratings up to 40 
percent for limitation of motion.  

Under Diagnostic Code 5201, a 40 percent rating is assigned 
where there is limitation of motion of the major arm to 25 
degrees from the side.  A 30 percent rating is assigned where 
there is limitation of motion of the minor arm to 25 degrees 
from the side.  A 30 percent rating is assigned where there 
is limitation of motion of the major arm to midway between 
the side and the shoulder level.  A 20 percent rating is 
assigned for similar limitation of motion of the minor arm.  
A 20 percent rating is also warranted if motion of either arm 
is limited to no higher than shoulder level.  38 C.F.R. 
§ 4.71, Plate I, § 4.71a, Diagnostic Code 5201 (2007).

According to a December 2003 VA examination report, the right 
(dominant side) arm flexed to 180 degrees, but abducted to 
only 148 degrees due to pain and weakness.  External rotation 
and internal rotation were to 90 degrees.  The diagnosis was 
shoulder strain. 

In April 2004, private orthopedic surgeon, J. Wener, M.D., 
reported right shoulder full range of motion, but painful arm 
elevation.  Incisions were well healed.  The veteran 
complained of subacromial tenderness and constant shoulder 
pain, especially with arm elevation.  In February 2006, Dr. 
Wener reported full range of motion with soreness of 
movement.  March 2006 X-rays showed degenerative changes in 
the right shoulder.  The veteran asked for more physical 
therapy because of pains in both shoulders.  In April 2006, 
both shoulders remained painful.  The diagnosis was bilateral 
rotator cuff disease.

The veteran testified before the undersigned Veterans Law 
Judge in April 2006 that he drove a school bus for a living.  
He testified that the right shoulder disability has increased 
in severity since the December 2003 VA compensation 
examination and that he could not lift the right arm to the 
shoulder level without pain.  He testified that the right arm 
could lift a limited amount of weight only.

According to an October 2007 VA orthopedic compensation 
examination report, the veteran was a school teacher and 
reportedly could lift no more than 20 pounds with the right 
arm.  The right arm flexed to 130 degrees, but abducted to 
150 degrees.  External and internal rotation were to 30 
degrees.  There was no pain, according to the report, but 
deltoid muscle wasting was observed.  The examiner noted that 
there was no pain, fatigue, or weakness with three 
repetitions.  

Right shoulder surgical scars reportedly caused pulling and 
tingling sensations.  The larger scar measured 5.5 
centimeters by 0.6 centimeter.  It was elevated and well 
healed, but not painful or adherent to underlying tissue.  
The smaller scar was 1.4 centimeters by 0.5 centimeter.  It 
was not elevated or depressed, not painful or adherent to 
underlying tissue, but was well healed.  

Over the appeal period, the right shoulder disability has 
been manifested by limitation of motion, painful movement, 
and weakness of the right shoulder.  Limitation of motion is 
amply demonstrated by less than full range of motion in 
flexion, abduction, and internal and external rotation.  See 
38 C.F.R. § 4.71, Plate I.  The veteran has testified 
competently and credibly concerning painful movement and 
weakness.  Right shoulder weakness is further evidenced by 
wasting deltoid muscle and limited ability to lift.  Even 
though the October 2007 VA examiner noted muscle wasting and 
inability to lift more than 20 pounds, the examiner concluded 
that there was no weakness.  
	
Comparing the manifestations to the rating criteria it 
appears that the disability more nearly approximates the 
criteria for a 20 percent rating for limitation of motion of 
the right arm.  Although the arm rises to above the shoulder 
level during the VA examinations, there is competent evidence 
of painful motion and weakness that causes additional 
impairment.  Considering the DeLuca factors, the Board finds 
that the disability more nearly approximates limitation of 
motion of the arm to no higher than the shoulder level.  38 
C.F.R. § 4.7.  

The right shoulder surgical scars do not appear to more 
nearly approximate the criteria for a compensable rating.  
The veteran has reported pulling and tingling sensations; 
however no pain was reported.  

Under Diagnostic Code 7801, a 10 percent rating is warranted 
where deep scars other than of the head, face, or neck, or 
scars that cause limitation of motion cover an area or areas 
exceeding 6 square inches.  Note (2): A deep scar is one 
associated with underlying tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2007). 

Under Diagnostic Code 7802, a 10 percent rating is warranted 
for scars, other than of the head, face, or neck that are 
superficial and that do not cause limited motion where they 
cover an area or areas of 144 square inches or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for a superficial, unstable scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2007).  

Under Diagnostic Code 7804, a superficial scar that is 
painful on examination warrants a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  

The evidence does not show any criterion for a compensable 
scar rating.  The total area of the right shoulder scars is 
4.0 square centimeters.  Therefore, a compensable rating for 
right shoulder scar is not warranted.

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  Therefore, the assignment of staged ratings has not 
become necessary.  See Fenderson, supra.  

Left Shoulder

Left subacromial impingement with degenerative joint disease 
of the acromioclavicular joint, subacromial bursitis, and 
surgical subacromial decompression has been rated 10 percent 
disabling effective from October 1, 2003, under Diagnostic 
Code 5010-5024.  Diagnostic Code 5010 is the code under which 
post-traumatic arthritis is rated and, as noted earlier, 
Diagnostic Code 5024 is the code for tenosynovitis.  Post-
traumatic arthritis is rated as degenerative arthritis under 
Diagnostic Code 5003.  

As previously indicated, for ratings greater than 10 percent 
for the shoulder, Diagnostic Code 5201 provides ratings up to 
40 percent for limitation of motion.  

According to a December 2003 VA examination report, the left 
arm flexed to 180 degrees, but abducted to only 140 degrees 
due to pain and weakness.  External and internal rotations 
were to 90 degrees.  The diagnosis was shoulder strain.  

In April 2004, Dr. Wener reported full range of motion of the 
left shoulder, but with discomfort on arm elevation.  An 
incision was well healed.  The veteran complained of 
tenderness in the subacromial area and constant shoulder 
pain, especially with arm elevation.  In February 2006, Dr. 
Wener reported full range of motion of the left shoulder with 
soreness of movement.  The veteran asked for more physical 
therapy because of shoulder pains.  In March 2006, Dr. Wener 
reported that left shoulder X-rays were normal.  An April 
2006 VA magnetic resonance imaging (MRI) study showed a left 
rotator cuff tear. 

The veteran testified before the undersigned Veterans Law 
Judge in April 2006 that he could not raise the left arm to 
shoulder level, which was similar to the right shoulder in 
symptoms.  

During an October 2007 VA orthopedic compensation 
examination, the veteran reported that he could lift no more 
than 25 pounds with the left arm.  The examiner found that 
the left arm flexed and abducted to 180 degrees.  Internal 
rotation was to 80 degrees and external rotation was to 75 
degrees.  The left shoulder was well-muscled with no wasting.  
The examiner reported that there was no pain, but then 
mentioned that the veteran had vague tenderness anteriorly.  
An MRI was normal.

A scar was 1.5 centimeters by 0.5 centimeter.  It was 
elevated and well healed, but not painful or adherent to 
underlying tissue.  

Over the appeal period, the left shoulder disability has been 
manifested by limitation of motion, painful movement, and 
weakness.  Less than full range of motion in flexion, 
abduction, and internal and external rotation is shown.  See 
38 C.F.R. § 4.71, Plate I.  The veteran has testified 
competently and credibly concerning painful movement and 
weakness.  Weakness is evidenced by limited ability to lift.  
The October 2007 VA examination report notes inability to 
lift more than 25 pounds, but then concludes that there is no 
weakness.   
	
Comparing the manifestations to the rating criteria it 
appears that the disability more nearly approximates the 
criteria for a 20 percent rating for limitation of motion of 
the left arm.  Although the arm rises to above the shoulder 
level during the VA examinations, there is competent evidence 
of painful motion and weakness that causes additional 
impairment.  Considering the DeLuca factors, the Board finds 
that the disability more nearly approximates limitation of 
motion of the left arm to no higher than shoulder level.  
38 C.F.R. § 4.7.  

The left shoulder surgical scar does not appear to more 
nearly approximate the criteria for a compensable rating 
because the evidence does not show any criterion for a 
compensable scar rating.  The veteran has not reported pain, 
tenderness, or functional impairment.  The total area of the 
left shoulder scar is no greater than 0.8 square centimeters. 

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the left shoulder 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  Therefore, the 
assignment of staged ratings has not become necessary.  
Fenderson, supra.  

Left Knee Scars

The October 2007 VA examination report notes 4 left knee 
surgical scars.  These scars are service-connected.  

The first of these left knee scars measures 12 centimeters by 
0.5 centimeter.  The second scar measures 4.9 centimeters by 
0.6 centimeter.  The third measures 1 centimeter by 0.2 
centimeter.  The fourth is circular or oval, measuring 0.3 
centimeter by 0.2 centimeter.  The total area of these scars 
is no greater than 9.3 centimeters.  The evidence does not 
show any criterion for a compensable scar rating.  Therefore, 
a compensable scar rating for left knee scars is not 
warranted.  The evidence does not contain factual findings 
that demonstrate distinct time periods in which the left knee 
scars exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  
Therefore, the assignment of staged ratings for these scars 
has not become necessary.  Fenderson, supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disabilities have not been shown, or 
alleged, to cause such difficulties as marked interference 
with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 




ORDER

An initial 20 percent schedular rating for right rotator cuff 
syndrome is granted, subject to the laws and regulations 
governing payment of monetary benefits. 

An initial 20 percent schedular rating for left shoulder 
impingement syndrome is granted, subject to the laws and 
regulations governing payment of monetary benefits. 

An initial compensable rating for left knee surgical scars is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


